United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-734
Issued: December 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant, through counsel, filed a timely appeal of the December 9,
2009 merit decision of an Office of Workers’ Compensation Programs terminating her monetary
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s monetary compensation
benefits effective May 15, 2009 for refusing an offer of suitable work pursuant to 5 U.S.C.
§ 8106(c).
FACTUAL HISTORY
The Office accepted that on July 20, 2007 appellant, then a 37-year-old distribution
process worker, sustained a Grade 1 acromioclavicular (ACL) sprain/strain of the right shoulder

when she pulled on a tote filled with boxes. It authorized arthroscopic subacromial
decompression of the right shoulder and repair of a torn rotator cuff on April 30, 2008.
By letter dated November 10, 2008, the Office referred appellant, together with a
statement of accepted facts and the case record, to Dr. Robert F. Draper, a Board-certified
orthopedic surgeon, for a second opinion medical examination. Dr. Draper was asked to address
all medical diagnoses causally related to the accepted July 20, 2007 employment injury,
nonindustrial and preexisting disability, whether she was capable of returning to her usual work
duties and, if so, what physical restrictions were recommended, periods of total and/or partial
disability related to the accepted employment injury and whether she had any continuing
residuals of the injury.
In a November 25, 2008 report, Dr. Draper reviewed a history of appellant’s July 20,
2007 employment injury, medical treatment and social and family background. He described a
full physical examination which included essentially normal findings related to the respiratory,
cardiovascular, gastrointestinal and genitourinary systems. On examination of the cervical spine
and upper extremities, Dr. Draper reported muscle spasm and tenderness and diminished range
of motion and motor function. He diagnosed impingement syndrome of the right shoulder,
adhesive capsulitis or stiff shoulder postoperatively and osteoarthritis of the right ACL joint.
Appellant was status postdiagnostic arthroscopy of the right shoulder, mini open acromioplasty
and open excision of the distal clavicle. Dr. Draper advised that her impingement syndrome
appeared to be directly related to a December 20, 2007 work-related injury.1 He noted that
appellant had preexisting conditions that included degenerative arthritis of the right ACL joint.
Dr. Draper advised that she was unable to perform her regular work duties, but was capable of
performing light-duty work that did not require lifting more than 10 pounds and overhead use of
her right shoulder. He opined that appellant continued to have residuals of her accepted
employment-related injury. Dr. Draper recommended physical therapy, as she had not reached
maximum medical improvement. He stated that appellant should reach maximum medical
improvement on or about March 1, 2009.
By letter dated December 9, 2008, the Office requested that Dr. John R. Frankeny, II, an
attending Board-certified orthopedic surgeon, address Dr. Draper’s report. In a December 15,
2008 report, Dr. Frankeny agreed with Dr. Draper’s opinion that appellant could perform
light-duty work with no reaching above the shoulder and no pushing, pulling or lifting more than
10 pounds.
In letters received by the Office on December 16 and 17, 2008, appellant advised the
Office that she had relocated from Harrisburg, Pennsylvania to Detroit, Michigan as of
December 6, 2008.
On December 19, 2008 the employing establishment offered appellant a modified
distribution process worker position in New Cumberland, Pennsylvania effective December 15,
2008 based on Dr. Frankeny’s physical restrictions. The duties included checking stock numbers
on material in the active item “DP” and “DT” area, which weighed 1 to 25 pounds. This task
1

It appears that Dr. Draper inadvertently stated that the date of injury was December 20, 2007 rather than July 20,
2007 as he accurately described the accepted employment injury.

2

could be successfully performed with one hand or arm. The position also required walking up
and down each aisle in the active item area looking at stock numbers in totes.
By letter dated December 29, 2008, the Office advised appellant that the offered
modified-duty position was available and found suitable to her physical limitations as set forth
by Dr. Draper and Dr. Frankeny. Appellant had 30 days to accept the position or provide an
explanation for her refusal to accept it. The Office informed her that, if she failed to accept the
position or provide a reasonable cause for her refusal, her compensation benefits would be
terminated.
On December 26, 2008 appellant refused the offered position on the grounds that she had
relocated to Michigan due to extreme family circumstances. She was willing to return to work if
suitable work within the restrictions set forth by Dr. Frankeny was available in Michigan.
In a January 7, 2009 report, Dr. Frankeny found that appellant was unable to climb and
she could not engage in repetitive use of her right upper extremity.
Reports from appellant’s physical therapists indicated that her right shoulder conditions
were treated from January 22 to February 3, 2009.
On January 30, 2009 the Office advised appellant that the reasons given for refusing to
accept the offered position were not sufficient. Appellant was given an additional 15 days to
accept. In an undated letter, received by the Office on February 10, 2009, she refused the offered
position stating that her move to Michigan was due to her accepted employment injury.
Following appellant’s injury, she became extremely depressed and could no longer perform her
usual activities without assistance. She had financial problems because she had not been paid
since her injury. Appellant also separated from her husband.
In reports dated January 13 and February 17, 2009, Dr. A. Dianne Obayan, Boardcertified in physical medicine and rehabilitation, listed essentially normal findings on physical
examination of appellant’s right upper extremity. On examination of the neck, she reported pain.
Dr. Obayan also reported diminished sensation in the right arm. Appellant also had diminished
range of motion of the right shoulder. Dr. Obayan advised that appellant was status postrepair of
a right supraspinatus tear. Appellant had right ACL joint partial separation and cervical
radiculopathy in the right C7 distribution. Dr. Obayan opined that appellant was totally disabled
for work.
A January 20, 2009 report, of a physical therapist, certified by Dr. Obayan, addressed the
treatment of appellant’s right shoulder and cervical pain. Reports of other physical therapists
addressed treatment of her right shoulder and cervical pain through March 10, 2009. In an
April 25, 2009 report, Dr. Javier L. Beltran, a radiologist, advised that a magnetic resonance
imaging scan of appellant’s right shoulder demonstrated infraspinatus tendinosis without a tear.
He stated that she was status postsubacromial decompression and acromioplasty and Mumford
procedure with resection of the distal end of the clavicle.
In a May 15, 2009 decision, the Office terminated appellant’s monetary compensation
benefits effective that date on the grounds that she refused an offer of suitable work. It noted
that the position was still available.
3

By letter dated May 18, 2009, appellant, through counsel, requested a telephonic hearing
with an Office hearing representative.2 In a May 20, 2009 report, Dr. Larry H. Reid, an
osteopath, found that she had a right rotator cuff injury, nerve root irritation of the cervical spine,
Grade 1 ACL joint sprain and cervical myocitis. He opined that appellant was totally disabled
from March 31 to July 1, 2009. In a June 5, 2009 report, Dr. Reid diagnosed acute posttraumatic cervical disc syndrome at multiple levels, thoracic arthralgia and right shoulder
radiculopathy. He stated that appellant could return to work on June 22, 2009 with restrictions.
In a July 20, 2009 report, Dr. Richard H. Hallock, a Board-certified orthopedic surgeon, obtained
a history of her July 20, 2007 employment injury. He found that she sustained a right shoulder
injury. Dr. Hallock advised that appellant could perform limited-duty work with restrictions. In
reports dated July 20 and September 1, 2009, Dr. Frankeny advised that she could perform
limited-duty work with the same restrictions previously provided.
In a December 9, 2009 decision, an Office hearing representative affirmed the May 15,
2009 termination decision, finding the evidence sufficient to establish that appellant refused an
offer of suitable work.3
LEGAL PRECEDENT
Section 8106(c) of the Federal Employees’ Compensation Act provides in pertinent part,
a partially disabled employee who (2) refuses or neglects to work after suitable work is offered ...
is not entitled to compensation.4 It is the Office’s burden to terminate compensation under
section 8106(c) for refusing to accept suitable work or neglecting to perform suitable work.5 The
implementing regulations provide that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such a showing before entitlement to compensation is terminated.6
To support termination, the Office must show that the work offered was suitable and that
appellant was informed of the consequences of her refusal to accept such employment.7 In
determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
2

The Board notes that appellant relocated to Harrisburg, PA and returned to work at the employing establishment
on June 22, 2009.
3

The Board notes that it appears that the Office hearing representative inadvertently stated that the Office’s
“January 15, 2004 decision is affirmed in part and reversed in part” rather than the May 15, 2009 decision was
affirmed. The case record does not contain a January 15, 2004 termination decision. Further, the hearing
representative’s decision accurately described and addressed the facts related to the instant claim.
4

5 U.S.C. § 8106(c).

5

Joyce M. Doll, 53 ECAB 790 (2002).

6

20 C.F.R. § 10.517(a).

7

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).

4

demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.8 Office procedures state that acceptable reasons for refusing an offered position
include withdrawal of the offer or medical evidence of inability to do the work or travel to the
job.9 Section 8106(c) will be narrowly construed as it serves as a penalty provision which may
bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.10 It is well established under this section of the Act, the Office must consider both
preexisting and subsequently acquired conditions in the evaluation of the suitability of an offered
position.11
ANALYSIS
The Office accepted that on July 20, 2007 appellant sustained Grade 1 ACL sprain/strain
of the right shoulder as a result of pulling a tote filled with boxes while working as a distribution
process worker. It authorized arthroscopic subacromial decompression and repair of a torn
rotator cuff, which she underwent on April 30, 2008. The Office terminated appellant’s
monetary compensation effective May 19, 2009 on the grounds that she refused an offer of
suitable work. The employing establishment offered her a job as a modified distribution process
worker on December 19, 2008 and the Office determined that it was suitable on
December 29, 2008. The position involved checking stock numbers on material in the active
item “DP” and “DT” area, which weighed 1 to 25 pounds and walking up and down each aisle in
the active item area looking in totes at stock numbers. In finding the offered position suitable,
the Office relied on the opinions of Dr. Draper, an Office referral physician, and Dr. Frankeny,
an attending physician.
The Board finds that the medical evidence is sufficient to establish that appellant was
capable of performing the modified distribution process worker position. In a November 25,
2008 report, Dr. Draper advised that she could perform light-duty work with restrictions, which
included no lifting more than 10 pounds and overhead use of her right shoulder. His opinion was
supported by Dr. Frankeny, an attending physician, who agreed in a December 15, 2008 report
that appellant could perform light-duty work. Similarly, Dr. Draper restricted her from lifting
more than 10 pounds and reaching above the shoulder. Dr. Frankeny also restricted appellant
from pushing and pulling more than 10 pounds. Although the December 19, 2008 job offer
indicates that lifting 1 to 25 pounds is required while performing the duties of a modified
distribution process worker, it notes that this requirement is in accordance with the 10-pound
lifting restriction of Dr. Frankeny as the lifting requirement could be successfully performed with
one hand or arm. Thus, the lifting requirement for the offered position does not exceed
appellant’s right shoulder restrictions. The Board finds that the Office established that the
modified distribution process worker position offered by the employing establishment was
suitable.
8

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
10

Gloria G. Godfrey, 52 ECAB 486 (2001).

11

Richard P. Cortes, 56 ECAB 200 (2004).

5

Once the Office has established that a particular position is suitable, an employee who
refuses or neglects to work after suitable work has been offered to her has the burden of showing
that such refusal to work was justified. An acceptable reason, if supported by medical evidence,
for refusing an offer of suitable work is inability to travel to work.12 The Office’s procedures
provide that the inability to travel to work is an acceptable reason if the inability is because of
residuals of the employment injury.13 Appellant contended that her relocation to Detroit,
Michigan was a result of her July 20, 2007 employment-related injury as it caused her depression
and financial and marital problems.14 The Board has carefully reviewed the evidence and
arguments submitted by her in support of her refusal of the modified distribution process worker
position and finds that they are not sufficient to show that relocation is contraindicated by her
medical condition. None of the medical evidence provided an opinion finding that she sustained
an emotional condition causally related to the accepted July 20, 2007 employment injury. The
Board notes that the Office has not accepted appellant’s claim for an emotional condition.
The reports of appellant’s physical therapists are of no probative value to support her
refusal of an offer of suitable work as a physical therapist is not a physician as defined under the
Act.15
Dr. Beltran’s diagnostic test results regarding appellant right shoulder condition did not
provide any opinion addressing whether she was capable of performing the modified job. The
Board finds that his report is of limited probative value on the issue of suitable work.
Dr. Obayan’s 2009 reports found that appellant was totally disabled for work. This
evidence is of limited probative value on the issue of suitable work as Dr. Obayan did not
provide any explanation for her conclusion that appellant could not work. She only listed
essentially normal findings on physical examination and diagnosed right ACL joint partial
separation and cervical radiculopathy at C7. Dr. Obayan did not specifically address the
modified-duty job offer.
Dr. Reid’s reports finding that appellant was totally disabled for work from March 31 to
July 1, 2009 are similarly of limited probative value on the issue of suitable work. He did not
provide any explanation for his conclusion that she could not work. Dr. Reid found that
appellant had acute post-traumatic cervical disc syndrome at multiple levels, thoracic arthralgia
and right shoulder radiculopathy. However, he did not present any objective findings to support
his diagnoses and opinion on disability. Further, Dr. Reid did not address the modified job offer.

12

Mary E. Woodard, 57 ECAB 211 (2005).

13

Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.814.5(a)(5) (July 1996).

14

An acceptable reason for refusal when a claimant is no longer on the agency’s rolls is the employee has moved
and a medical condition contraindicates return to the area of residence at the time of injury: Id. at Chapter
2.814.5(b)(3). In this case, appellant remained on the agency’s rolls.
15

See 5 U.S.C. § 8101(2). See also James Robinson, Jr., 53 ECAB 417 (2002); Vickey C. Randall, 51 ECAB
357 (2000).

6

Dr. Hallock’s July 20, 2009 report noted appellant’s July 20, 2007 employment-related
right shoulder injury and found that she could perform limited-duty work with restrictions. He
did not address her ability to perform limited-duty work on December 19, 2008. The Board finds
that Dr. Hallock’s report is of limited probative value on the issue of suitable work.
Dr. Frankeny’s July 20 and September 1, 2009 reports found that appellant could perform
limited-duty work with the same restrictions previously provided. He did not change his prior
opinion about the type of work she was capable of performing per day which served as a basis
for the December 19, 2008 modified-duty job offer. The Board finds that Dr. Frankeny’s reports
are not sufficient to justify appellant’s refusal of the position.
For these reasons, the Board finds that appellant did not support the refusal of suitable
work solely because she did not wish to return to New Cumberland, Pennsylvania on
December 19, 2008.
The Board further finds that Office procedures were properly followed in notifying
appellant of the penalties for refusing an offer of suitable work. When appellant refused to
accept the job offer, the Office notified her that her reasons for refusing the position were
unacceptable and gave her an additional 15 days to accept the position or risk having her
compensation benefits terminated. Thus, the Office acted within its discretion in finding that she
refused an offer of suitable work and thereby terminated her compensation.
CONCLUSION
The Board finds that the Office properly terminated appellant’s monetary compensation
benefits effective May 15, 2009 for refusing an offer of suitable work pursuant to 5 U.S.C.
§ 8106(c).

7

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

